DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation a machine, and the claim also recites in particular a pump or turbine of a power plant which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sundberg et al. (US Patent No. 4,605,235).
Regarding claim 1, the Sundberg et al. (hereinafter Sundberg) reference discloses a mechanical seal arrangement (2) comprising: 
a mechanical seal (Fig. 1) comprising a rotating slide ring (12) and a stationary slide ring (20) defining a seal gap (e.g. 18) therebetween, 
a one-piece, ring-shaped slide ring carrier (26) which holds the stationary slide ring,  
a one-piece, ring-shaped cover (32), which is arranged on the slide ring carrier,  
a one-piece, ring-shaped housing (4), which is detachably fixed to the cover by means of a fixing device (e.g. 8 or 36), and 
a one-piece first retaining ring (40), which is detachably arranged on the slide ring carrier (Fig. 1),  
wherein the stationary slide ring is clamped between the first retaining ring and the seal ring carrier (Fig. 1), and 
wherein the mechanical seal carrier is connected to the cover by means of at least one elastic biasing element (54) such that the slide ring carrier can perform 
Regarding claim 2, the Sundberg reference discloses the fixing device comprises a washer (Fig. 1), said washer being inserted and fixed through a through slot (slot holding 36) in the housing and in a groove-shaped slot in the cover (Fig. 1).
Regarding claim 3, the Sundberg reference discloses the stationary slide ring comprises a first clamping area (e.g. projection of 20 at area right of end of lead line 52) projecting outwards in a radial and circumferential manner at which the stationary slide ring is clamped between the first retaining ring and the seal ring carrier (Fig. 1).
Regarding claim 10, the Sundberg reference discloses a maximum outside diameter (D1) of the cover (6) is smaller than a minimum inside diameter (D2) of the housing (7).
Regarding claim 11, the Sundberg reference discloses a machine (Col. 1, lines 5-7), in particular a pump or turbine of a power plant, comprising a mechanical seal arrangement according to one of the preceding claims claim 1.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675